Citation Nr: 1042757	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  10-04 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, to include right leg radiculopathy, has been received 
and, if so, whether the claim may be granted.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States 
Marine Corps (USMC) from March 1951 to August 1952, including 
service in Korea.  Thereafter, he was a member of the USMC 
Reserve, with unverified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  One verified 
period of ACDUTRA occurred from August 17, 1957 to August 31, 
1957.

In September 2010, a videoconference hearing was held between the 
Houston RO and the Board in Washington, DC before the 
undersigned.  A transcript of that hearing has been associated 
with the claims file.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision issued by the San 
Diego, California Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied the appellant's claims of 
entitlement to service connection for right shoulder, right knee 
and low back disorders.  The right knee and low back disorders 
were denied on a new and material evidence basis.  The RO in 
Houston, Texas certified the case to the Board.

The Board presently recharacterizes the issues certified for 
review.  Certification is for administrative purposes and does 
not serve to either confer or deprive the Board of jurisdiction 
of an issue.  38 C.F.R. § 19.35.  

Review of the evidence of record reveals that the appellant has 
always conjoined his right lower leg claim with his low back 
claim.  For example, in a letter dated in May 1956, the appellant 
discussed his back claim and noted that he had been having a 
feeling of pins and needles sticking in the lower part of his 
leg.  In June 1958, the appellant wrote that a VA doctor had told 
him that his complained-of leg pains were the manifestations of a 
back condition.  Indeed, that VA physician wrote, in a July 1958 
statement, that both the appellant's back pains and his leg pains 
were due to his herniated lumbar disc.  Thus, the right leg claim 
is actually a claim for the radiculopathy associated with the 
claimed low back disorder (herniated disc).  However, the right 
knee claim is a separate and distinct service connection claim as 
it refers to osteoarthritis unrelated to any other claim.

In June 2005, the Houston RO issued a rating decision that, in 
pertinent part, denied service connection for a right knee 
disability and denied the reopening of the appellant's claim for 
service connection for a lumbar spine disability.  Notice of that 
rating decision was sent to the appellant on June 25, 2005.  In 
February 2006, the appellant requested that his claims file be 
transferred to the San Diego RO.  In a written statement received 
by VA on June 12, 2006, the appellant indicated that it was still 
his contention that his back was originally injured in 1951, and 
reinjured in August 1957.  The appellant also indicated that it 
was still his contention that his right knee was injured in 
August 1957.  The Board finds that this letter constitutes a 
Notice of Disagreement (NOD) as to the right knee service 
connection issue and as to the denial of the reopening of the low 
back issue.

The Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's correspondence.  
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  This is to 
include issues raised in all documents or oral testimony 
submitted prior to the Board decision.  Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993).  In light of the procedural history of this matter, and 
reading the record in a light most favorable to the appellant, 
the Board will consider the claimed right lower leg disorder to 
be part and parcel of the low back claim.  In addition, the Board 
will consider the right knee claim on the merits and not on a new 
and material evidence basis.  Therefore, the issues on appeal are 
as listed on the title page.

The issues of entitlement to service connection for a right 
shoulder disorder, a right knee disorder and a low back disorder, 
to include associated right leg radiculopathy, are addressed in 
the REMAND portion of the decision below and those issues are 
REMANDED to the Houston RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in a 
November 1955 rating decision; notice was given to the appellant, 
but he did not timely appeal the denial.

2.  A January 1958 Board decision denied service connection for 
myositis, chronic, lumbar area.

3.  Service connection for a low back disorder associated with 
the August 24, 1957 ACDUTRA fall from an aircraft was denied in a 
May 1958 rating decision; notice was given to the appellant, but 
he did not timely appeal the denial.

4.  The reopening of the appellant's low back claim was denied in 
a rating decision issued in January 1962; notice was given to the 
appellant, but he did not timely appeal the denial.

5.  The evidence received since the January 1962 rating decision, 
when considered with previous evidence, does relate to an 
unestablished fact necessary to substantiate the claim and, when 
considered together with the previous evidence of record, does 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1955 rating decision that denied service 
connection for a low back disorder is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The May 1958 rating decision that denied service connection 
for a low back disorder secondary to the August 1957 ACDUTRA 
injury is a final decision.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2010).

3.  The January 1962 rating decision that denied the reopening of 
the claim relating to service connection for a low back disorder 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

4.  Additional evidence submitted subsequent to the January 1962 
rating decision that denied the reopening of the appellant's 
claim for service connection for a lumbar spine disorder is new 
and material, and serves to reopen the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for a low back disorder; 
the Board is granting in full the benefit (reopening of the 
claim) sought on appeal.  The issue of entitlement to service 
connection is being remanded.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist in relation to the reopening 
of the lumbar spine service connection claim, such error was 
harmless and will not be further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant's claim of entitlement to service connection for a 
low back disorder was originally denied in a November 1955 rating 
decision issued by the RO in St. Petersburg, Florida.  That RO 
thereafter continued to deny the appellant's low back claim in an 
August 1957 rating action and the Board upheld the RO's denial of 
the appellant's claim of entitlement to service connection for a 
low back disorder in a January 1958 decision.  In a May 1958 
rating decision, the St. Petersburg RO denied service connection 
for a low back disorder in connection with the August 1957 injury 
that occurred while the appellant was on ACDUTRA.  This denial 
was confirmed in a July 1958 rating action.  The May 1958 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for a lumbar spine 
disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

Thereafter, the appellant's attempt to reopen his low back 
service connection claim was denied in a rating decision issued 
by the St. Petersburg RO in May 1962.  The appellant was notified 
that same month of that rating decision, but he did not appeal 
the denial.  The January 1962 rating action also represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Thus, the Board will consider whether any of the 
evidence submitted since the January 1962 rating decision denial 
constitutes new and material evidence.

The January 1962 RO action, the last time the appellant's lumbar 
spine disorder claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the January 
1962 RO denial.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for a lumbar spine disorder was 
denied in essence because the USMC active service medical records 
had not indicated any disease or injury to the lumbar spine and 
because an intercurrent injury had pre-existed the August 1957 
ACDUTRA injury and was not aggravated by that August 1957 ACDUTRA 
injury; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its January 1962 
decision included such evidence as the appellant's DD Form 214; 
service treatment records (STRs); the VA Form 8-526 submitted in 
October 1956; medical and third party statements; VA hospital 
records dated in April and May of 1957; the VA Form 8-526 
submitted in May 1958; VA hospital records dated between January 
1958 and March 1958; the VA Form 21-526 submitted in January 
1962; and various written statements submitted by the appellant.  
The evidence added to the record subsequent to the issuance of 
the January 1962 rating denial includes written statements from 
the appellant and his representative; VA treatment records dated 
in 2006; the report of a VA medical examination conducted in 
April 2005; and the transcripts from the November 2008 personal 
hearing and the September 2010 Board videoconference hearing.

In his quest to reopen his claim, the appellant has indicated 
that he is seeking service connection for a lumbar spine 
disorder.  He has stated that he did not have a lumbar spine 
disorder when he entered into service and that he injured his low 
back in service, followed by a subsequent re-injury when he was 
on ACDUTRA in August 1957.  He provided similar statements when 
he testified at his September 2010 Board videoconference hearing.  
He described his current back problems.  

The appellant underwent a VA medical examination in April 2005.  
The examiner rendered a diagnosis of severe osteoarthritis of the 
lumbar spine.  The examiner also stated that the appellant needed 
to be evaluated to rule out spinal canal stenosis syndrome.  The 
examiner opined that the appellant's spinal problem could be 
related to the accident he suffered in 1957.

The Board notes that the appellant is competent to report that he 
experienced low back pain.  See Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  As previously noted, the credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, the April 2005 VA 
medical examiner intimated that the appellant's current low back 
pathology was related to his ACDUTRA injury in 1957.  Thus, the 
claims file now contains evidence of a current diagnosis of a 
lumbar spine disorder that is related to the appellant's ACDUTRA 
service.  

In light of the fact that the Veteran has a current lumbar spine 
diagnosis that is related to his August 1957 ACDUTRA accident by 
way of a VA medical opinion, and in light of the fact that he is 
competent to testify as to causation and continuity of his lumbar 
spine symptomatology, this additional evidence shows that the 
lumbar spine condition may be related to his service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the January 1962 rating denial provides relevant information 
as to the question of whether the appellant incurred low back 
pathology during his military service, including the August 1957 
period of ACDUTRA during which he incurred injury from a fall 
from the wing of an aircraft.  The Board finds that the evidence 
cited above constitutes new and material evidence sufficient to 
reopen the claim for service connection for a lumbar spine 
disorder.  With the claim having been reopened, the service 
connection claim is addressed in the REMAND section which 
follows.


ORDER

The claim for service connection for a low back disorder is 
reopened; to that extent only, the appeal is granted.



REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

Review of the appellant's USMC medical treatment records reveals 
that he underwent a service entrance examination in March 1951.  
On physical examination, defects were noted; in particular, genus 
varum was noted.  The report of the appellant's July 1952 release 
to inactive duty examination includes physician notes indicating 
childhood injury to the appellant's right leg that was 
symptomatic during service and a history of tibial tubercle 
fracture in September 1950.  The physician stated that there was 
no evidence of a bony abnormality in either site (right knee or 
right tibia) on x-ray.

March 1962 VA hospital records indicate that the appellant 
reported incurring a fracture of his tibial plateau in 1949, with 
pain in 1951.  He said that he had developed a 'trick knee' in 
1961.  Radiographic examination of the appellant's right knee 
showed no abnormalities and a diagnosis of arthralgia, right 
knee, was rendered.

Letters dated in 1956 from physicians and third-parties, 
including employers, indicated that the appellant injured his 
back while at work in June 1955.  VA hospital records dated in 
April and May of 1957 indicate that the appellant had been 
diagnosed with, and treated for, chronic lumbar myositis.  

USMC medical and personnel records state that the appellant was 
in a period of ACDUTRA between August 17, 1957 and August 31, 
1957, and that he fell from the wing of an airplane on August 24, 
1957.  As a result of that fall, he incurred elbow, back and leg 
injuries.  The appellant is service-connected for the fracture of 
his right radial bone that occurred on August 24, 1957.

In January 1958, the appellant was hospitalized in a VA facility 
for treatment of a herniated disc.  A large protruding herniated 
disc at L4-L5 was surgically excised with subsequent improvement 
in his condition.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the evidence of record now contains conflicting 
medical evidence as to whether or not the appellant had right 
knee pathology prior to his entrance into service in March 1951, 
and whether he had lumbar spine pathology prior to his period of 
ACDUTRA in August 1957.  Thus, the RO now needs to determine 
whether there is clear and unmistakable evidence that a right 
knee disorder pre-existed the appellant's entry into active 
military service in March 1951.  Likewise, the RO now needs to 
determine whether there is clear and unmistakable evidence that a 
lumbar spine disorder pre-existed the appellant's entry into 
ACDUTRA in August 1957.  The RO also must determine whether, if 
any such conditions did pre-exist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

In April 2005, the appellant was afforded a VA medical 
examination.  The examiner stated that the appellant's right 
shoulder x-rays were normal for his age without any indication of 
whether or not any pathology was observed.  (An April 2006 VA 
radiology report states that acromioclavicular arthritis and a 
small subacromial spur were present on x-ray examination.)  The 
examiner rendered a diagnosis of genu varus with osteoarthritis 
of both knees but failed to render any opinion as to the etiology 
of the appellant's current right knee pathology.  A medical 
opinion is adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  As the VA 
medical examination of record was not sufficiently detailed in 
that it does not address the question of pre-existing conditions 
or the questions of etiology and onset dates of the claimed 
pathology - it is of little or no probative value.  

On remand, the RO should obtain a medical opinion addressing 
these questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the appellant should be advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

These considerations require investigation by medical 
professionals, because the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to 
assist includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

For the foregoing reasons, the Board concludes that this case 
must be remanded to the AMC/RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO must satisfy itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all VA medical 
care providers and treatment centers where he has 
been treated for any low back, right shoulder and 
right knee problems since service.  The AMC/RO 
should obtain those records that have not been 
previously secured.

3.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of any other post-
service medical care providers, private or 
government, who have treated him for his claimed 
low back, right shoulder and right knee 
pathology.  After securing the necessary 
release(s), the AMC/RO should obtain all 
available associated records that have not been 
previously secured.  

4.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The Veteran and his representative should 
also be informed of the negative results and be 
given opportunity to secure the records.

5.  After completing any additional notification 
and/or development action deemed warranted by the 
record, the AMC/RO should schedule the Veteran 
for an orthopedic examination to determine the 
nature, extent, onset date, and etiology of his 
claimed low back, right shoulder and right knee 
pathology.  The claims file must be made 
available to and reviewed by the examiner.  Any 
studies, such as radiographic examination, deemed 
necessary should be performed.  An opinion in 
response to the questions below should be 
obtained even if the appellant does not 
report for the examination.  

The examiner should consider the information in 
the claims file and the data obtained from the 
examination to provide an opinion as to the 
diagnosis and etiology of any low back, right 
shoulder or right knee disorder found.  
Specifically, the examiner is requested to 
delineate the in-service complaints related to 
the low back, right shoulder and right knee and 
to provide an opinion as to whether it is as 
likely as not that any documented disorder is 
related to symptoms or signs the appellant may 
have had prior to service, in service (March 1951 
to August 1952), within one year of service 
separation in August 1952, or in connection with 
the August 1957 injury.  

The examiner must explain what genu varus is, 
what a fracture of the tibial plateau involves 
and whether the appellant has, or ever had, 
either condition.  The examiner should state 
whether the August 1957 injury as described could 
have in any way caused the appellant's current 
spinal pathology, right shoulder pathology or 
right knee pathology.  Reference should be made 
to all service, private and VA medical evidence 
of record on those questions.  In particular, all 
pertinent radiology/imaging reports from 1951 to 
the present must be discussed.

a.  After reviewing the evidence of record and 
examining the appellant, the examiner should 
offer opinions as to whether any portion of 
the appellant's current low back, right 
shoulder or right knee pathology pre-existed 
his entrance into active duty in March 1951, 
or rather reflects a congenital defect; and if 
so, whether it is at least as likely as not 
that each pre-existing disorder was aggravated 
(increased in severity beyond the normal 
progression) by any incident of service.

b.  The examiner should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

i.  On the basis of the clinical record and 
the known development characteristics of 
the diagnosed low back, right shoulder and 
right knee pathology, can it be concluded 
that any such currently diagnosed condition 
existed at the time of appellant's entrance 
onto active duty in March 1951?  At the 
time of the August 1957 ACDUTRA accident?  
The examiner should discuss the in-service 
notations of genu varus and tibial plateau 
fracture.

ii.  When is the first documented record of 
the existence of low back pathology for the 
Veteran?  Right shoulder pathology?  Right 
knee pathology?

iii.  Is the Veteran's currently claimed 
low back pathology etiologically related to 
any incident of service, including an 
injury in August 1957, or is the claimed 
pathology more likely due to some other 
cause or causes?  Did the June 1955 on-the-
job incident result in chronic lumbar 
pathology?

iv.  Is any portion of the Veteran current 
low back pathology caused by some 
aggravation of a pre-existing or congenital 
spinal defect, if any?

v.  Is the Veteran's currently claimed 
right shoulder pathology etiologically 
related to any incident of service, 
including an injury in August 1957, or is 
the claimed pathology more likely due to 
some other cause or causes?

vi.  Is the Veteran's currently claimed 
right knee pathology etiologically related 
to any incident of service, including an 
injury in August 1957, or is the claimed 
pathology more likely due to some other 
cause or causes?

vii.  Is any portion of the Veteran current 
right knee pathology caused by some 
aggravation of a pre-existing or congenital 
knee defect, if any?

c.  In assessing the relative likelihood as to 
origin and etiology of the disorders specified 
above, the examiner should apply the standard 
of whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to any 
period of the Veteran's service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

f.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  

In this regard, if the physician concludes 
that there is insufficient information to 
provide an etiologic opinion without result to 
mere speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's claimed low back 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

6.  Upon receipt of the VA medical examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, the 
AMC/RO should refer the report to the VA examiner 
for corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent 
upon the rating board to return the examination 
report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been 
accomplished, the AMC/RO should consider all of 
the evidence of record and re-adjudicate the 
Veteran's claims.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application of 
all appropriate legal theories.  

8.  If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


